 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    LACEDRIC WILLIAM JOHNSON,                          Case No. 1:18-cv-01477-AWI-BAM (PC)
12                       Plaintiff,                      ORDER DENYING AS MOOT PLAINTIFF’S
                                                         MOTION FOR SCREENING
13            v.
                                                         (ECF No. 9)
14    SCOTT FRAUENHEIM, et al.,
15                       Defendants.
16

17          Plaintiff LaCedric William Johnson is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On October 17, 2019, the Court granted Plaintiff’s motion to add a party, screened

20   Plaintiff’s complaint, and directed Plaintiff to file either a first amended complaint or a written

21   notice that he is willing to proceed only on the claims found to be cognizable by the Court, within

22   thirty (30) days from the date of service of the order. (ECF No. 8.)

23          Currently before the Court is Plaintiff’s motion for screening, filed on October 24, 2019.

24   (ECF No. 9.) In his motion, Plaintiff requests that the Court screen his complaint as soon as

25   practicable because, as of October 21, 2019, he has yet to receive a screening order even though

26   he filed his complaint in October 2018.

27          However, it appears that Plaintiff’s motion for screening has crossed in the mail with the

28   Court’s October 17, 2019 screening order. Therefore, Plaintiff’s motion for screening, (ECF No.
                                                        1
 1   9), is HEREBY DENIED as moot because the Court has already screened Plaintiff’s complaint.

 2   Plaintiff’s first amended complaint or Plaintiff’s written notice of his willingness to proceed only

 3   on the claims found cognizable by the Court remains due on or before November 19, 2019.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     October 25, 2019                           /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
